B.ICE, C. J.—
The entries made during term time, on the minutes of the circuit court, of the adjournment of the court from one specified day to another, and of the particular day on which a judgment was rendered, are, in the absence of fraud, and of any conflicting entry on the l'eeord, or by the judge on any docket or book of the office, not assailable by parol testimony.—Deslonde v. Darrington, 29 Ala. 92. Nor can they be amended, nunc pro tunc, upon parol testimony which does not show fraud, and which is in conflict with the minute entries as to the day on which the judgment was rendered.—Hudson v. Hudson, 20 Ala. 364; Shepherd’s Dig. 896, §§ 26 to 41; Tisdale v. Gundy, 1 Hawks, 282; Austin v. Rodman, ib. 71; Reid v. Kelly, 1 Dev. 313.
Judgment affirmed.